BISTLINE, Justice,
dissenting.
Entertaining the same views expressed in the companion case of State v. Wilson, 107 Idaho 506, 690 P.2d 1338, I am unable to concur in the opinion for the Court authored by Justice Shepard. Observing what I perceive to be a state of equipoise in comparing the opinions of this Court with State v. Wilson, 105 Idaho 679, 672 P.2d 247 (Ct.App.1983), and not being fully persuaded as to the right of it, I would affirm the Court of Appeals — again suggesting to the legislature that perceived confusion in the statutory scheme would be better solved by the legislature than by this Court.